                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MISSOURI
                                  CENTRAL DIVISION

Reproductive Health Services, et al.,            )
                                                 )
                       Plaintiffs,               )
                                                 )
v.                                               ) No.     2:19-CV-04155 HFS
                                                 )
Michael L. Parson, et al.,                       )
                                                 )
                       Defendants.               )
                                                 )

                                     ENTRY OF APPEARANCE

       Anthony E. Rothert hereby enters his appearance as co-counsel for Plaintiffs in the

above-captioned cause.

                                                    Respectfully submitted,

                                                    /s/ Anthony E. Rothert
                                                    Anthony E. Rothert, # 44827
                                                    ACLU of Missouri Foundation
                                                    906 Olive Street, Suite 1130
                                                    St. Louis, Missouri 63101
                                                    Phone: 314-652-3114
                                                    Fax: 314-652-3112
                                                    arothert@aclu-mo.org
                                                    Attorney for Plaintiffs




          Case 2:19-cv-04155-HFS Document 6 Filed 07/30/19 Page 1 of 2
                               CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing was sent by First Class Mail on July 30, 2019
to:

D. John Sauer
Office of Missouri Attorney General
P.O. Box 899
Jefferson City, Missouri 65102

                                      /s/ Anthony E. Rothert




         Case 2:19-cv-04155-HFS Document 6 Filed 07/30/19 Page 2 of 2
